Upon the trial of this case in the lower court this appellant was convicted of the offense of robbery. The indictment charged that he feloniously took $136 of lawful currency, etc., the property of Grady Pugh, from his person, and against his will, by violence to his person, or by putting him in such fear as unwillingly to part with the same, etc. The jury fixed his punishment at twenty years' imprisonment and he was duly sentenced to the penitentiary in accordance with said verdict. From the judgment of conviction pronounced and entered he appealed to this court. The appeal is upon the record proper only, there being no bill of exceptions. The action of the trial court in overruling the motion for a new trial cannot be here considered in the absence of a bill of exceptions. We have carefully examined the record and find it regular and without error. The judgment of conviction in the circuit court is therefore affirmed.
Affirmed.